566 F.2d 1220
78-2 USTC  P 9516
UNITED STATES of America and Charles T. Wilson, RevenueAgent Internal Revenue Service, Petitioners-Appellees,v.Frederic G. CLINE and First Bank of Clayton County, Respondents,Terry A. Lyle, Intervenor-Appellant.
No. 77-2805.
United States Court of Appeals,Fifth Circuit.
Jan. 19, 1978.

Sherman Johnson, Asst. U. S. Atty., William Turnipseed, Asst. U. S. Atty., Atlanta, Ga., M. Carr Ferguson, Asst. Atty. Gen., Gilbert Andrews, Chief-Appellate Sec., Dept. of Justice, Tax Div., Washington, D. C., for petitioners-appellees.
Kenneth Kilpatrick, Morrow, Ga., for respondents.
Appeal from the United States District Court for the Northern District of Georgia.
Before BROWN, Chief Judge, and THORNBERRY and RONEY, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that appellees' motion to dismiss the appeal is GRANTED.


2
Taxpayer Lyle, intervenor-appellant, appeals from an Order entered by the United States Magistrate enforcing a summons to produce certain documents to the Internal Revenue Service.


3
This Court is without jurisdiction to hear appeals from decisions of the United States Magistrates.  See, e. g., United States v. LaPorte, C.A. 5 No. 77-2008, August 4, 1977, unpublished; United States v. Haley, 541 F.2d 678 (8 Cir. 1974).